                            UNITED STATES DISTRICT COURT
                               DISTRICT OF PUERTO RICO

   REVERSE MORTGAGE SOLUTIONS,                      CIVIL ACTION NO.: 17-02062
              INC.
             Plaintiff

                vs.                                 RE: MORTGAGE FORECLOSURE
 RENE MARTINEZ ACEVEDO; ELSIE
 IRIZARRY MARTORELLI A/K/A ELSIE
 IRIZARRY MARTORELL A/K/A ELSIE
 IRIZARRY MARTOREL; CONJUGAL
 PARTNERSHIP MARTINEZ-IRIZARRY;
 UNITED STATES OF AMERICA
             Defendants

                                 JUDGMENT BY DEFAULT

       It appears from the records on file in this proceeding that the summons and the complaint

of the instant case were served upon RENE MARTINEZ ACEVEDO; ELSIE IRIZARRY

MARTORELLI A/K/A ELSIE IRIZARRY MARTORELL A/K/A ELSIE IRIZARRY

MARTOREL;         CONJUGAL         PARTNERSHIP          MARTINEZ-IRIZARRY;              UNITED

STATES OF AMERICA; pursuant to, and in compliance with the applicable Federal Rules of

Civil Procedure. The defendant failed to answer or otherwise please in this case therefore default

was entered against the defendant pursuant to F.R.Civ.P. 55 (a).


       Upon plaintiff's motion for judgment, having submitted all of the evidence necessary to

prove the allegations of the complaint and from the information included in the records on file in

this proceeding the Court being fully advised in the premises hereby enters judgment by Default

pursuant to F.R.Civ.P. 55 and ORDERS, ADJUGES and DECREES:
       On April 9, 2010, for value received, RENE MARTINEZ ACEVEDO and ELSIE

IRIZARRY MARTORELLI executed and delivered a Note and a Mortgage securing payment of

said note to the payee named thereon, in the amount of $343,500.00, repayable with an interest

rate of 5.685% per annum.


       Said Mortgage was duly Recorded on May 20, 2013, in the Registry of Property of Puerto

Rico, Section of MAYAGUEZ at page 7 of volume 1531, property number 35,589, and

encumbered the property described as follows, (hereafter the “Property”):


               RUSTICA: SOLAR RADICADO EN EL BARRIO
               SÁBALOS DEL TÉRMINO MUNICIPAL DE
               MAYAGÜEZ, PUERTO RICO, CON UNA CABIDA
               SUPERFICIAL DE 537.0016 METROS CUADRADOS.
               EN LINDES POR EL NORTE, CON JUANA ORTIZ
               CASTILLO, OLIVER VALLE ORTIZ Y PARCELA
               SEGREGADO; POR EL SUR, CON CALLE
               MUNICIPAL; POR EL ESTE, CON JOAQUÍN
               IRIZARRY Y PARCELA SEGREGADA; Y POR EL
               OESTE, CON VICENTE CRUZ PADILLA Y JUANA
               ORTIZ CASTILLO.

               PROPERTY NUMBER 35,589 RECORDED AT PAGE
               234 OF VOLUME 1,155 OF MAYAGUEZ, REGISTRY
               OF THE PROPERTY OF PUERTO RICO.

       REVERSE MORTGAGE SOLUTIONS, INC. is holder in possession of the note having

acquired it for value received in the ordinary course of business.


       It was expressly stipulated in the note and the mortgage deed that if any one or more of

the terms and conditions of the Mortgage were not fulfilled, the whole outstanding balance of the

debt would be declared to be immediately due and payable.
       The Defendant has failed to perform an obligation under the terms of the mortgage by

being deceased as required therein.


       REVERSE MORTGAGE SOLUTIONS, INC., has tried to collect the indebtedness

evidenced by the mortgage note without avail thus the entire principal sum and accrued interests

and expenses have become due and payable pursuant to the acceleration clause of the note and

the mortgage deed.

       After declaring all the indebtedness of the defendants due and payable, the defendant

owes REVERSE MORTGAGE SOLUTIONS, INC., and is hereby ORDERED to pay the

plaintiff the following amounts:

   Principal Advances                                                                 $132,043.53
   Capitalized Interest                                                                $83,259.96
   Total Unpaid Principal Balance                                                     $215,303.49
   Accrued MIP                                                                         $11,902.78
   Servicing Fees                                                                       $3,060.00
   Intra Month Per Diem                                                                 $1,186.83
   Property Taxes                                                                       $3,668.50
   Hazard Insurance                                                                     $1,589.22
   Total                                                                              $236,710.82


       In addition to the sums stated above, the Defendants owe $34,350.00 in contractually

agreed-upon attorney’s fees and costs, for a total amount of $271,060.82.

       If the defendant does not pay the amount of money herein ordered to pay or any part

thereof within ten (10) days from the date of entry of judgment, the property, pursuant to

plaintiff’s request and with the purpose of collecting the moneys due pursuant to the note, the

mortgage deed and this judgment shall be sold by the Special-------------------------------------------
Master Appointed by this Court at a public auction or judicial sale to the highest bidder thereof.

The Special Master Appointed by this Court shall conduct the sale of the property herein above

mentioned in accordance with 28 U.S.C. Section 2001 and Section 2002.

        The amount of $343,500.00 shall serve as the minimum bidding amount for the first

public sale. Should the first public sale fail to produce an award or adjudication, two-thirds of the

aforementioned amount, $229,000.00, shall serve as the minimum bidding amount for the second

public sale. Should there be no award or adjudication at the second public sale, the minimum

bidding amount for the third public sale shall be one half of the aforementioned amount,

$171,750.00.


       The Special Master Appointed by this Court shall issue the corresponding notice of sale to
be published in a newspaper of general circulation. -------------------------------------------------------

         Plaintiff in these proceeding may apply to this Court for such further orders as it may

deem advisable to its interest in accordance with the terms of this judgment and the Clerk shall

proceed to issue all writs necessary to enforce and execute the same.

 In San Juan Puerto Rico this 26th day of February, 2020.

                                                       s/ Gustavo A. Gelpí
                                                       GUSTAVO A. GELPI
                                                       United States District Judge
